DETAILED ACTION

1. 	This Office Action is in response to the Terminal Disclaimer filed on 6/23/2022. 

Allowable Subject Matter
2. 	Claims 1-20 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Traynor et al. (US PG Pub 2017/0216164 A1) as listed on the IDS dated 4/22/2021.

           Summary of Claim 1: 

A fragrance composition comprising 

from about 0.10 wt% to about 15.00 wt%, based on the weight of the fragrance composition, of an accord, wherein the accord comprises: 

(i) from about 90.00 wt% to about 100 wt%, based on the weight of the accord, of a 5mixture of dihydromyrcene and at least one other compound selected from the group consisting of peppermint cyclohexanone, menthol, isopulegol, pulegol, menthyl acetate, and combinations thereof.


	Traynor et al. teach compositions comprising one or more encapsulates, wherein the composition comprises plant oils derived from dihydromyrcene and menthol, among others (claim 14, [0038]) and wherein the composition comprises about 0.25 wt% to about 8% of one or more fragrances [0207].
	Traynor et al. do not teach or fairly suggest the claimed fragrance composition, wherein the fragrance composition comprises, in particular, the claimed accord comprising from about 90 wt% to about 100 wt% based on the weight of the accord, of a mixture particularly of dihydromyrcene and at least one other compound selected from the group consisting of peppermint cyclohexanone, menthol, isopulegol, pulegol, menthyl acetate and combinations thereof. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763